Case 1:18-cr-20685-KMW Document 113 Entered on FLSD Docket 06/05/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 18-20685-cr-WILLIAMS/TORRES

  UNITED STATES OF AMERICA,

          Plaintiff,

  v.

  GUSTAVO ADOLFO HERNANDEZ
  FRIERI, et al.,

        Defendants.
  _____________________________________/

         DEFENDANT GUSTAVO HERNANDEZ FRIERI'S UNOPPOSED MOTION
         TO CONTINUE TRIAL DATE SET HEREIN AND FOR RELATED RELIEF

          Defendant Gustavo Hernandez Frieri, through undersigned counsel, hereby moves the

  Court to continue the trial date recently scheduled in this case and to reset other deadlines, and in

  support, states as follows:

          1.      Defendant Hernandez Frieri was arraigned on May 17, 2019. He was ordered

  released on bond that same day.

          2.      Trial has now been scheduled for the trial period commencing on June 24, 2019.

  A calendar call is set for June 18.

          3.      Undersigned is coordinating the receipt of discovery in this case and has been

  advised it is massive. Included will be approximately twenty recordings in which Defendant

  Hernandez Frieri is a participant. These conversations are in Spanish, and will take time to

  translate and analyze.

          4.      Trial will take several weeks at a minimum and entail testimony from many

  people traveling from outside Florida and outside the United States.




  116062411_1
Case 1:18-cr-20685-KMW Document 113 Entered on FLSD Docket 06/05/2019 Page 2 of 2



          5.      Under all the circumstances, undersigned believes trial preparation will take a

  significant period of time, and accordingly asks this Court to continue the trial setting in this

  matter, and to reset trial to a date certain on or after Monday, January 13, 2020.

          6.      Defendant Gustavo Hernandez Frieri hereby waives his speedy trial rights to

  allow for such a trial setting.

          7.      In addition, undersigned asks the Court to reset other deadlines in the case

  accordingly. In particular, undersigned asks that any motions due dates be extended given the

  scope of discovery and a deadline for filing motions be set for on or after Friday, September 20,

  2019.

          8.      Undersigned has spoken with AUSA Michael Nadler, who agrees with

  Defendant's requests.

          WHEREFORE, Defendant Gustavo Hernandez Frieri respectfully moves this Court to

  continue the trial and other deadlines, as set forth in this motion.

  Dated: June 5, 2019                                s/ Michael S. Pasano
                                                     Michael S. Pasano (475947)
                                                     Email: mpasano@carltonfields.com
                                                     David W.A. Chee (109659)
                                                     E-mail: dchee@carltonfields.com
                                                     CARLTON FIELDS
                                                     100 SE Second Street, Suite 4200
                                                     Miami, Florida 33131
                                                     Tel: (305) 530-0050
                                                     Fax: (305) 530-0055
                                                     Counsel for Defendant, Gustavo Adolfo
                                                     Hernandez Frieri




                                                    2
